Exhibit 10.1

 

EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”), dated as of November 12, 2006, is by and
between Tower Group, Inc., a Delaware corporation (the “Company”), and Patrick
J. Haveron (the “Executive”).

WITNESSETH THAT

WHEREAS, the Executive and the Company wish to enter into a written agreement
setting forth the terms and conditions of the Executive’s employment with the
Company; and

WHEREAS, this Agreement is the entire agreement between the parties concerning
the subject matter hereof and supersedes all prior agreements concerning the
same subject.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Company and the Executive hereby agree as follows:


1.             TERM.


(A)           TERM OF EMPLOYMENT.


(I)            THE COMPANY SHALL EMPLOY THE EXECUTIVE, AND THE EXECUTIVE SHALL
SERVE THE COMPANY, ON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS
AGREEMENT, COMMENCING ON THE DATE THE STOCK PURCHASE AGREEMENT BY AND AMONG
CERTAIN NAMED SELLERS THEREIN, PRESERVER GROUP, INC. AND TOWER GROUP, INC.
CLOSES (THE “EFFECTIVE DATE”) AND, UNLESS SOONER TERMINATED PURSUANT TO SECTION
4, CONTINUING UNTIL THE DATE THAT IS THE (2) TWO-YEAR ANNIVERSARY OF THE
EFFECTIVE DATE OR SUCH LATER DATE AS PROVIDED IN SUBSECTION 1(A)(II) BELOW (THE
“TERM OF EMPLOYMENT”).


(II)           THE TERM OF EMPLOYMENT SHALL BE EXTENDED AUTOMATICALLY FOR ONE
ADDITIONAL YEAR ON THE LAST DAY BEFORE THE SECOND ANNIVERSARY OF THE EFFECTIVE
DATE AND FOR ONE ADDITIONAL YEAR ON EACH ANNIVERSARY THEREAFTER UNLESS AND UNTIL
EITHER PARTY GIVES WRITTEN NOTICE TO THE OTHER NOT TO EXTEND THIS AGREEMENT AT
LEAST ONE YEAR BEFORE SUCH EXTENSION WOULD BE EFFECTUATED.


(B)           TERM OF THE AGREEMENT.  THIS AGREEMENT SHALL BECOME EFFECTIVE ON
THE EFFECTIVE DATE AND SHALL CONTINUE IN EFFECT THROUGHOUT THE TERM OF
EMPLOYMENT; PROVIDED, HOWEVER, THE RESTRICTIVE COVENANTS CONTAINED IN SECTION 10
OF THIS AGREEMENT AND, AS APPLICABLE, THE COMPANY’S AND THE EXECUTIVE’S
OBLIGATIONS UNDER THE OTHER PROVISIONS OF THIS AGREEMENT SHALL SURVIVE THE TERM
OF EMPLOYMENT AND SHALL CONTINUE IN EFFECT THROUGH THE PERIODS PROVIDED THEREIN
AND/OR UNTIL THE COMPANY’S AND/OR THE EXECUTIVE’S OBLIGATIONS, AS APPLICABLE,
THEREUNDER ARE SATISFIED.


2.             POSITION AND DUTIES.


(A)           POSITIONS, DUTIES, AND RESPONSIBILITIES.  THE EXECUTIVE SHALL
SERVE AS THE SENIOR VICE PRESIDENT, CHIEF OPERATING OFFICER OF THE COMPANY WITH
SUCH DUTIES AND RESPONSIBILITIES AS


--------------------------------------------------------------------------------


are customarily assigned to the Chief Operating Officer, and suchother duties
and responsibilities not inconsistent therewith as may from time to time be
assigned to him by the Chief Executive Officer (the “CEO”) of the Company.  The
Executive shall report solely to the CEO unless the CEO or the Board of
Directors of the Company (the “Board”) determines otherwise.  The Executive
agrees to serve without additional compensation in such capacities (including,
without limitation, as an employee or director) with Company affiliates as the
CEO or the Board may in its discretion prescribe; provided, that upon
termination of the Executive’s employment with the Company, any employment,
board membership or other service relationship with such affiliate shall
automatically terminate unless otherwise determined by the parties hereto.


(B)           TIME AND ATTENTION.  EXCLUDING ANY PERIODS OF VACATION AND SICK
LEAVE TO WHICH THE EXECUTIVE IS ENTITLED, THE EXECUTIVE SHALL DEVOTE
SUBSTANTIALLY ALL OF HIS ATTENTION AND TIME DURING NORMAL WORKING HOURS TO THE
BUSINESS AND AFFAIRS OF THE COMPANY AND ITS AFFILIATES.  IT SHALL NOT BE
CONSIDERED A VIOLATION OF THE FOREGOING, HOWEVER, FOR THE EXECUTIVE TO (I) SERVE
ON CORPORATE, INDUSTRY, EDUCATIONAL, RELIGIOUS, CIVIC, OR CHARITABLE BOARDS OR
COMMITTEES OR (II) MAKE AND ATTEND TO PASSIVE PERSONAL INVESTMENTS IN SUCH FORM
AS WILL NOT REQUIRE ANY MATERIAL TIME OR ATTENTION TO THE OPERATIONS THEREOF
DURING NORMAL WORKING TIME AND WILL NOT VIOLATE THE PROVISIONS OF SECTION 10
HEREOF, SO LONG AS SUCH ACTIVITIES IN CLAUSES (I) AND (II) DO NOT MATERIALLY
INTERFERE WITH THE PERFORMANCE OF THE EXECUTIVE’S RESPONSIBILITIES AS AN
EMPLOYEE OF THE COMPANY IN ACCORDANCE WITH THIS AGREEMENT OR VIOLATE SECTION 10
OF THIS AGREEMENT.


3.             COMPENSATION.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH BELOW, THE
EXECUTIVE’S COMPENSATION SHALL BE DETERMINED BY, AND IN THE SOLE DISCRETION OF,
THE BOARD.


(A)           ANNUAL BASE SALARY.  SUBJECT TO ADJUSTMENT PURSUANT TO THIS
SUBSECTION 3(A), THE EXECUTIVE SHALL RECEIVE AN ANNUAL BASE SALARY OF $350,000
DURING THE TERM OF EMPLOYMENT (THE ANNUAL BASE SALARY IN EFFECT FROM TIME TO
TIME, “ANNUAL BASE SALARY”).  THE ANNUAL BASE SALARY SHALL BE PAYABLE IN
ACCORDANCE WITH THE COMPANY’S REGULAR PAYROLL PRACTICE FOR ITS SENIOR OFFICERS,
AS IN EFFECT FROM TIME TO TIME.  THE ANNUAL BASE SALARY SHALL BE REVIEWED FROM
TIME TO TIME, BUT NOT LESS FREQUENTLY THAN ANNUALLY, AND, IN THE SOLE DISCRETION
OF THE BOARD, MAY BE ADJUSTED BUT NOT DECREASED BELOW THE AMOUNT SET FORTH IN
THE FIRST SENTENCE OF THIS SUBSECTION 3(A).  TO THE EXTENT ANNUAL BASE SALARY IS
ADJUSTED, THEN SUCH ADJUSTED SALARY SHALL BE THE EXECUTIVE’S ANNUAL BASE SALARY
FOR ALL PURPOSES OF THIS AGREEMENT.


(B)           ANNUAL BONUS PLAN.  THE EXECUTIVE SHALL HAVE AN OPPORTUNITY TO
RECEIVE ANNUAL BONUSES DURING THE TERM OF EMPLOYMENT (THE “ANNUAL BONUS”),
SUBJECT TO SUCH TERMS AND CONDITIONS AS THE BOARD OR A DELEGATEE THEREOF SHALL
PRESCRIBE.  THE EXECUTIVE’S MAXIMUM TARGET ANNUAL BONUS OPPORTUNITY SHALL BE
EQUAL TO 30% OF HIS ANNUAL BASE SALARY, IT BEING UNDERSTOOD THAT THE ACTUAL
ANNUAL BONUS RECEIVED BY THE EXECUTIVE WILL DEPEND ON THE LEVEL OF ATTAINMENT OF
PERFORMANCE AND OTHER FACTORS USED BY THE COMPANY TO DETERMINE ANNUAL BONUS
AMOUNTS AND THAT THERE IS NO GUARANTEE THAT AN ANNUAL BONUS WILL BE EARNED.


--------------------------------------------------------------------------------



(C)           SIGN-ON EQUITY:  THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE A
ONE-TIME, SIGN-ON EQUITY GRANT VALUED IN THE AMOUNT OF $175,000 PRICED AS OF THE
EFFECTIVE DATE OF THIS AGREEMENT AND VESTING IN EQUAL INSTALLMENTS OVER THREE
(3) YEARS.


(D)           EMPLOYEE BENEFITS; FRINGE BENEFITS.  IN ADDITION TO THE FOREGOING,
DURING THE TERM OF EMPLOYMENT,


(I)            TO THE EXTENT NOT DUPLICATIVE OF THE SPECIFIC BENEFITS PROVIDED
HEREIN, THE EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN ALL INCENTIVE
COMPENSATION, RETIREMENT, SUPPLEMENTAL RETIREMENT, AND DEFERRED COMPENSATION
PLANS, POLICIES AND ARRANGEMENTS THAT ARE PROVIDED GENERALLY TO OTHER SENIOR
OFFICERS OF THE COMPANY;


(II)           THE EXECUTIVE AND, AS APPLICABLE, THE EXECUTIVE’S COVERED
DEPENDENTS SHALL BE ELIGIBLE TO PARTICIPATE IN ALL OF THE COMPANY’S HEALTH AND
WELFARE BENEFIT PLANS (WITHIN THE MEANING OF SECTION 3(1) OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED); AND


(III)          THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE FRINGE BENEFITS
PROVIDED FOR SENIOR OFFICERS OF THE COMPANY, AND SHALL BE ENTITLED TO AVAIL
HIMSELF OF PAID HOLIDAYS, AS DETERMINED FROM TIME TO TIME BY THE COMPANY.


(E)           VACATION.  THE EXECUTIVE SHALL BE ENTITLED TO NOT LESS THAN FOUR
WEEKS OF PAID VACATION PER CALENDAR YEAR DURING THE TERM OF EMPLOYMENT. 
VACATION DAYS NOT USED WITHIN THE YEAR SHALL BE CARRIED FORWARD TO SUBSEQUENT
YEARS, AS DETERMINED BY THE COMPANY; PROVIDED, HOWEVER, THAT THE MAXIMUM CARRY
FORWARD OF VACATION SHALL BE TWO WEEKS.


(F)            EXPENSES.  THE EXECUTIVE SHALL BE REIMBURSED BY THE COMPANY FOR
REASONABLE BUSINESS EXPENSES ACTUALLY INCURRED IN RENDERING TO THE COMPANY THE
SERVICES PROVIDED FOR HEREUNDER DURING THE TERM OF EMPLOYMENT, PAYABLE IN
ACCORDANCE WITH CUSTOMARY COMPANY PRACTICE, AFTER THE EXECUTIVE PRESENTS WRITTEN
EXPENSE STATEMENTS OR SUCH OTHER SUPPORTING INFORMATION AS THE COMPANY MAY
REQUIRE OF ITS SENIOR OFFICERS FOR REIMBURSEMENT OF SUCH EXPENSES.


(G)           EXECUTIVE MEDICAL REIMBURSEMENTS: THE PLAN WILL REIMBURSE THE
EXECUTIVE FOR UNCOVERED MEDICAL EXPENSES, UP TO $5,000 PER CALENDAR YEAR. 
EXPENSES THAT DO NOT MEET THE IRS CRITERIA CANNOT BE SUBMITTED FOR
REIMBURSEMENT.


(H)           AUTOMOBILE ALLOWANCE:  THE EXECUTIVE SHALL BE ENTITLED TO RECEIVE
AN ANNUAL AUTOMOBILE ALLOWANCE OF A MAXIMUM OF TWELVE THOUSAND DOLLARS ($12,000)
DURING THE TERM OF EMPLOYMENT.


4.             TERMINATION OF EMPLOYMENT.


(A)           THE COMPANY OR THE EXECUTIVE MAY TERMINATE THE EXECUTIVE’S
EMPLOYMENT AT ANY TIME AND FOR ANY REASON IN ACCORDANCE WITH SUBSECTION 4(B)
BELOW. THE TERM OF EMPLOYMENT SHALL BE DEEMED TO HAVE ENDED ON THE LAST DAY OF
THE


--------------------------------------------------------------------------------



 


EXECUTIVE’S EMPLOYMENT.  THE TERM OF EMPLOYMENT SHALL TERMINATE UPON THE
EXECUTIVE’S DEATH.


(B)           NOTICE OF TERMINATION.  ANY PURPORTED TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT (OTHER THAN BY REASON OF DEATH) SHALL BE COMMUNICATED BY
WRITTEN NOTICE OF TERMINATION FROM ONE PARTY HERETO TO THE OTHER PARTY HERETO IN
ACCORDANCE WITH THE NOTICE PROVISIONS CONTAINED IN SUBSECTION 15(B) BELOW.  FOR
PURPOSES OF THIS AGREEMENT, A “NOTICE OF TERMINATION” SHALL MEAN A NOTICE THAT
INDICATES THE DATE OF TERMINATION (AS THAT TERM IS DEFINED IN SUBSECTION 4(C)
BELOW) AND, WITH RESPECT TO A TERMINATION DUE TO DISABILITY, CAUSE OR GOOD
REASON, SETS FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES THAT ARE
ALLEGED TO PROVIDE A BASIS FOR SUCH TERMINATION.  A NOTICE OF TERMINATION FROM
THE COMPANY SHALL SPECIFY WHETHER THE TERMINATION IS WITH OR WITHOUT CAUSE OR
DUE TO THE EXECUTIVE’S DISABILITY.  A NOTICE OF TERMINATION FROM THE EXECUTIVE
SHALL SPECIFY WHETHER THE TERMINATION IS WITH OR WITHOUT GOOD REASON OR DUE TO
THE EXECUTIVE’S DISABILITY OR RETIREMENT.


(C)           DATE OF TERMINATION.  FOR PURPOSES OF THIS AGREEMENT, “DATE OF
TERMINATION” SHALL MEAN THE DATE SPECIFIED IN THE NOTICE OF TERMINATION (BUT IN
NO EVENT SHALL SUCH DATE BE EARLIER THAN THE 30TH DAY FOLLOWING THE DATE THE
NOTICE OF TERMINATION IS GIVEN, UNLESS EXPRESSLY AGREED TO BY THE PARTIES
HERETO) OR THE DATE OF THE EXECUTIVE’S DEATH.


(D)           NO WAIVER.  THE FAILURE TO SET FORTH ANY FACT OR CIRCUMSTANCE IN A
NOTICE OF TERMINATION, WHICH FACT OR CIRCUMSTANCE WAS NOT KNOWN TO THE PARTY
GIVING THE NOTICE OF TERMINATION WHEN THE NOTICE WAS GIVEN, SHALL NOT CONSTITUTE
A WAIVER OF THE RIGHT TO ASSERT SUCH FACT OR CIRCUMSTANCE IN AN ATTEMPT TO
ENFORCE ANY RIGHT UNDER OR PROVISION OF THIS AGREEMENT.


(E)           CAUSE.  FOR PURPOSES OF THIS AGREEMENT, “CAUSE” MEANS: (I) THE
EXECUTIVE’S GROSS NEGLIGENCE OR GROSS MISCONDUCT OR (II) THE EXECUTIVE’S HAVING
BEEN CONVICTED OF, OR ENTERED A PLEA OF NOLO CONTENDERE TO, A FELONY INVOLVING
MORAL TURPITUDE.  NO ACT OR FAILURE TO ACT DIRECTLY RELATED TO COMPANY ACTION OR
INACTION THAT CONSTITUTES GOOD REASON (AS THAT TERM IS DEFINED IN SUBSECTION
4(G) BELOW) SHALL CONSTITUTE CAUSE UNDER THIS AGREEMENT IF THE EXECUTIVE HAS
PROVIDED A NOTICE OF TERMINATION BASED ON SUCH GOOD REASON EVENT PRIOR TO THE
COMPANY’S GIVING OF THE NOTICE OF TERMINATION FOR CAUSE.  THE EXECUTIVE’S
TERMINATION FOR CAUSE SHALL BE EFFECTIVE WHEN AND IF A RESOLUTION IS DULY
ADOPTED BY AN AFFIRMATIVE VOTE OF THE ENTIRE BOARD (LESS THE EXECUTIVE), STATING
THAT, IN THE GOOD FAITH OPINION OF THE BOARD, THE EXECUTIVE IS GUILTY OF THE
CONDUCT DESCRIBED IN THE NOTICE OF TERMINATION, AND SUCH CONDUCT CONSTITUTES
CAUSE UNDER THIS AGREEMENT; PROVIDED, HOWEVER, THAT THE EXECUTIVE SHALL HAVE
BEEN GIVEN THE OPPORTUNITY (I) TO CURE ANY ACT OR OMISSION THAT CONSTITUTES
CAUSE IF CAPABLE OF CURE AND (II), TOGETHER WITH COUNSEL, DURING THE 30-DAY
PERIOD FOLLOWING THE RECEIPT BY THE EXECUTIVE OF THE NOTICE OF TERMINATION AND
PRIOR TO THE ADOPTION OF THE BOARD’S RESOLUTION, TO BE HEARD BY THE BOARD.


--------------------------------------------------------------------------------



(F)            DISABILITY.  FOR PURPOSES OF THIS AGREEMENT, THE EXECUTIVE SHALL
BE DEEMED TO HAVE A DISABILITY IF THE EXECUTIVE IS ENTITLED TO LONG-TERM
DISABILITY BENEFITS UNDER THE COMPANY’S LONG-TERM DISABILITY PLAN OR POLICY, AS
THE CASE MAY BE, AS IN EFFECT ON THE DATE OF TERMINATION (AS THAT TERM IS
DEFINED IN SUBSECTION 4(C) ABOVE)


(G)           GOOD REASON.  FOR PURPOSES OF THIS AGREEMENT, THE TERM “GOOD
REASON” MEANS THE OCCURRENCE (WITHOUT THE EXECUTIVE’S EXPRESS WRITTEN CONSENT)
OF ANY OF THE FOLLOWING ACTS OR FAILURES TO ACT BY THE COMPANY:


(I)            THE ASSIGNMENT TO THE EXECUTIVE OF DUTIES MATERIALLY INCONSISTENT
WITH THE EXECUTIVE’S POSITION OF CHIEF OPERATING OFFICER, OR A SUBSTANTIAL
DIMINUTION IN THE EXECUTIVE’S AUTHORITY AND DUTIES;


(II)           ANY REDUCTION IN THE EXECUTIVE’S ANNUAL BASE SALARY OR TARGET
ANNUAL BONUS OPPORTUNITY;


(III)          REQUIRING THE EXECUTIVE TO BE BASED MORE THAN 50 MILES AWAY FROM
THE COMPANY’S HEADQUARTERS IN NEW YORK, NEW YORK;


(IV)          THE MATERIAL BREACH BY THE COMPANY OF ANY OF ITS OTHER OBLIGATIONS
UNDER THIS AGREEMENT; OR


(V)           THE FAILURE OF THE COMPANY TO OBTAIN THE ASSUMPTION OF THIS
AGREEMENT AS CONTEMPLATED IN SUBSECTION 13(B) HEREOF.

The Executive’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder; provided, however, that no such event described above shall
constitute Good Reason unless the Executive has given a Notice of Termination to
the Company specifying the condition or event relied upon for such termination
within 90 days from the Executive’s actual knowledge of the occurrence of such
event and, if capable of cure, the Company has failed to cure the condition or
event constituting Good Reason within the 30 day period following receipt of the
Executive’s Notice of Termination.


5.             OBLIGATIONS OF THE COMPANY UPON TERMINATION.


(A)           TERMINATION BY THE COMPANY FOR OTHER THAN CAUSE OR BY THE
EXECUTIVE FOR GOOD REASON.  IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE
COMPANY FOR ANY REASON OTHER THAN CAUSE OR DISABILITY OR BY THE EXECUTIVE FOR
GOOD REASON:


(I)            THE COMPANY SHALL PAY TO THE EXECUTIVE, WITHIN THIRTY BUSINESS
DAYS OF THE DATE OF TERMINATION, ANY EARNED BUT UNPAID ANNUAL BASE SALARY;


(II)           THE COMPANY SHALL PAY TO THE EXECUTIVE, WITHIN THIRTY BUSINESS
DAYS OF THE DATE OF TERMINATION, A PRORATED ANNUAL BONUS BASED ON (A) THE TARGET
ANNUAL BONUS OPPORTUNITY IN THE YEAR IN WHICH THE DATE OF TERMINATION OCCURS OR
THE PRIOR YEAR IF NO TARGET ANNUAL BONUS OPPORTUNITY HAS YET BEEN DETERMINED
(DISREGARDING ANY REDUCTION IN TARGET ANNUAL BONUS


--------------------------------------------------------------------------------


 


OPPORTUNITY THAT WAS THE BASIS FOR A TERMINATION BY THE EXECUTIVE FOR GOOD
REASON) AND (B) THE FRACTION OF THE YEAR THE EXECUTIVE WAS EMPLOYED.


(III)          THE COMPANY SHALL PAY TO THE EXECUTIVE, WITHIN THIRTY BUSINESS
DAYS OF THE DATE OF TERMINATION, A LUMP-SUM PAYMENT EQUAL TO THE SUM OF 100% OF
(X) THE EXECUTIVE’S ANNUAL BASE SALARY IN EFFECT IMMEDIATELY PRIOR TO THE DATE
OF TERMINATION (DISREGARDING ANY REDUCTION IN ANNUAL BASE SALARY THAT WAS THE
BASIS FOR A TERMINATION BY THE EXECUTIVE FOR GOOD REASON), AND (Y) THE
EXECUTIVE’S TARGET ANNUAL BONUS OPPORTUNITY FOR THE YEAR IN WHICH THE DATE OF
TERMINATION OCCURS OR THE PRIOR YEAR IF NO TARGET ANNUAL BONUS OPPORTUNITY HAS
YET BEEN DETERMINED (DISREGARDING ANY REDUCTION IN TARGET ANNUAL BONUS
OPPORTUNITY THAT WAS THE BASIS FOR A TERMINATION BY THE EXECUTIVE FOR GOOD
REASON);


(IV)          FOR A ONE (1) YEAR PERIOD AFTER THE DATE OF TERMINATION, THE
COMPANY WILL ARRANGE TO PROVIDE THE EXECUTIVE (AND ANY COVERED DEPENDENTS),
WITHOUT COST TO THE EXECUTIVE, WITH LIFE, ACCIDENT AND HEALTH INSURANCE BENEFITS
SUBSTANTIALLY SIMILAR TO THOSE THE EXECUTIVE AND ANY COVERED DEPENDENTS WERE
RECEIVING IMMEDIATELY PRIOR TO THE NOTICE OF TERMINATION, EXCEPT FOR ANY SUCH
BENEFITS THAT WERE WAIVED BY THE EXECUTIVE IN WRITING.  IF THE COMPANY ARRANGES
TO PROVIDE THE EXECUTIVE AND COVERED DEPENDENTS WITH LIFE, ACCIDENT AND HEALTH
INSURANCE BENEFITS, THOSE BENEFITS WILL BE REDUCED TO THE EXTENT COMPARABLE
BENEFITS ARE ACTUALLY RECEIVED BY, OR MADE AVAILABLE TO, THE EXECUTIVE BY A
SUBSEQUENT EMPLOYER WITHOUT COST DURING THE ONE (1) YEAR PERIOD FOLLOWING THE
EXECUTIVE’S DATE OF TERMINATION.  THE EXECUTIVE MUST REPORT TO THE COMPANY ANY
SUCH BENEFITS THAT HE ACTUALLY RECEIVES OR ARE MADE AVAILABLE.  IN LIEU OF THE
BENEFITS DESCRIBED IN THIS SUBSECTION 5(A)(IV), THE COMPANY, IN ITS SOLE
DISCRETION, MAY ELECT TO PAY TO THE EXECUTIVE A LUMP SUM CASH PAYMENT EQUAL TO
THE ANNUAL PREMIUM THAT WOULD HAVE BEEN PAID BY THE COMPANY TO PROVIDE SUCH
BENEFITS TO THE EXECUTIVE.  NOTHING IN THIS SUBSECTION 5(A)(IV) WILL AFFECT THE
EXECUTIVE’S RIGHT TO ELECT COBRA CONTINUATION COVERAGE IN ACCORDANCE WITH
APPLICABLE LAW OR EXTEND THE COBRA CONTINUATION COVERAGE PERIOD; AND


(V)           THE EXECUTIVE SHALL HAVE AT LEAST THREE (3) MONTHS OR UNTIL THE
LAST DAY OF THE EQUITY TERM, WHICHEVER OCCURS FIRST TO EXERCISE ANY THEN VESTED
EQUITY AWARDS.


(B)           TERMINATION IN CONNECTION WITH A CHANGE IN CONTROL.


(I)            IF, IN ANTICIPATION OF OR WITHIN THE 24 MONTH PERIOD FOLLOWING A
CHANGE IN CONTROL (AS DEFINED BELOW), THE EXECUTIVE’S EMPLOYMENT IS TERMINATED
BY THE COMPANY FOR ANY REASON OTHER THAN CAUSE OR DISABILITY OR BY THE EXECUTIVE
FOR GOOD REASON, THE EXECUTIVE SHALL RECEIVE THE PAYMENTS AND BENEFITS DESCRIBED
IN SUBSECTION 5(A) AND, IN ADDITION, ALL OF THE EXECUTIVE’S OUTSTANDING
EQUITY-BASED AWARDS SHALL BECOME FULLY VESTED ON THE DATE OF TERMINATION..


(II)           FOR PURPOSES OF THIS AGREEMENT, THE TERM “CHANGE IN CONTROL”
SHALL MEAN THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:


--------------------------------------------------------------------------------


(A)          ANY “PERSON” (WITHIN THE MEANING ASCRIBED TO SUCH TERM IN SECTION
3(A)(9) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED FROM TIME TO TIME
(THE “EXCHANGE ACT”) AND USED IN SECTIONS 13(D) AND 14(D) THEREOF, INCLUDING A
“GROUP” AS DEFINED IN SECTION 13(D) THEREOF), OTHER THAN THE COMPANY, ANY
TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER AN EMPLOYEE BENEFIT PLAN OF
THE COMPANY, OR ANY CORPORATION OWNED DIRECTLY OR INDIRECTLY BY THE STOCKHOLDERS
OF THE COMPANY IN SUBSTANTIALLY THE SAME PROPORTION AS THE OWNERSHIP OF STOCK OF
THE COMPANY, (A “PERSON”) THAT IS NOT ON THE EFFECTIVE DATE THE “BENEFICIAL
OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR
INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING MORE THAN 20% OF THE
COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES BECOMES AFTER
THE EFFECTIVE DATE THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF SECURITIES
OF THE COMPANY REPRESENTING MORE THAN 20% OF THE COMBINED VOTING POWER OF THE
COMPANY’S THEN OUTSTANDING SECURITIES;

(B)           INDIVIDUALS WHO, AS OF THE EFFECTIVE DATE, CONSTITUTE THE BOARD
(THE “INCUMBENT BOARD”) CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY
OF THE BOARD OF THE COMPANY, PROVIDED THAT ANY PERSON BECOMING A DIRECTOR
SUBSEQUENT TO THE DATE HEREOF WHOSE ELECTION, OR NOMINATION FOR ELECTION BY THE
COMPANY’S STOCKHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE
DIRECTORS THEN COMPRISING THE INCUMBENT BOARD (OTHER THAN AN ELECTION OR
NOMINATION OF AN INDIVIDUAL WHOSE INITIAL ASSUMPTION OF OFFICE IS IN CONNECTION
WITH AN ACTUAL OR THREATENED ELECTION CONTEST RELATING TO THE ELECTION OF THE
DIRECTORS OF THE COMPANY) SHALL BE, FOR PURPOSES OF THIS DEFINITION, CONSIDERED
AS THOUGH SUCH PERSON WERE A MEMBER OF THE INCUMBENT BOARD;

(C)           CONSUMMATION OF A MERGER, CONSOLIDATION, REORGANIZATION, SHARE
EXCHANGE OR SIMILAR TRANSACTION (A “TRANSACTION”) OF THE COMPANY WITH ANY OTHER
ENTITY, OTHER THAN (I) A TRANSACTION THAT WOULD RESULT IN THE VOTING SECURITIES
OF THE COMPANY OUTSTANDING IMMEDIATELY PRIOR THERETO DIRECTLY OR INDIRECTLY
CONTINUING TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED
INTO VOTING SECURITIES OF THE SURVIVING ENTITY OR A PARENT COMPANY) MORE THAN
80% OF THE COMBINED VOTING POWER OF THE VOTING SECURITIES OF THE COMPANY OR SUCH
SURVIVING ENTITY OR PARENT COMPANY OUTSTANDING IMMEDIATELY AFTER SUCH
TRANSACTION OR (II) A TRANSACTION EFFECTED TO IMPLEMENT A RECAPITALIZATION OF
THE COMPANY (OR SIMILAR TRANSACTION) IN WHICH NO PERSON ACQUIRES MORE THAN 20%
OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES;

(D)          THE SALE, TRANSFER OR OTHER DISPOSITION (IN ONE TRANSACTION OR A
SERIES OF RELATED TRANSACTIONS) OF MORE THAN 50% OF THE OPERATING ASSETS OF THE
COMPANY; OR

(E)           THE APPROVAL BY THE SHAREHOLDERS OF A PLAN OR PROPOSAL FOR THE
LIQUIDATION OR DISSOLUTION OF THE COMPANY.

Notwithstanding anything to the contrary contained in the foregoing definition,
an initial public offering of the Company’s shares shall not constitute a Change
in Control for purposes of this Agreement.


--------------------------------------------------------------------------------



(C)           TERMINATION BY THE COMPANY FOR CAUSE OR BY THE EXECUTIVE WITHOUT
GOOD REASON.  IF THE EXECUTIVE’S EMPLOYMENT IS TERMINATED BY THE COMPANY FOR
CAUSE THE COMPANY SHALL PAY TO THE EXECUTIVE, WITHIN THIRTY BUSINESS DAYS OF THE
DATE OF TERMINATION, ANY EARNED BUT UNPAID ANNUAL BASE SALARY AND ALL
OUTSTANDING STOCK OPTIONS (WHETHER OR NOT THEN EXERCISABLE), RESTRICTED STOCK
AND OTHER INCENTIVE AWARDS SHALL BE FORFEITED.  IF THE EXECUTIVE’S EMPLOYMENT IS
TERMINATED BY THE EXECUTIVE WITHOUT GOOD REASON (AND NOT DUE TO DEATH,
DISABILITY OR RETIREMENT), THE COMPANY SHALL PAY TO THE EXECUTIVE, WITHIN THIRTY
BUSINESS DAYS OF THE DATE OF TERMINATION, ANY EARNED BUT UNPAID ANNUAL BASE
SALARY, THE EXECUTIVE SHALL HAVE THREE MONTHS TO EXERCISE ANY OUTSTANDING VESTED
STOCK OPTIONS AND ALL OF THE EXECUTIVE’S UNVESTED EQUITY-BASED AWARDS SHALL BE
FORFEITED AS OF THE DATE OF TERMINATION.


(D)           TERMINATION DUE TO DEATH OR DISABILITY.  IF THE EXECUTIVE’S
EMPLOYMENT IS TERMINATED DUE TO DEATH OR DISABILITY, (I) THE COMPANY SHALL PAY
TO THE EXECUTIVE (OR TO THE EXECUTIVE’S ESTATE OR PERSONAL REPRESENTATIVE IN THE
CASE OF THE EXECUTIVE’S DEATH), WITHIN THIRTY BUSINESS DAYS AFTER THE DATE OF
TERMINATION, (A) ANY EARNED BUT UNPAID ANNUAL BASE SALARY AND (B) A PRORATED
ANNUAL BONUS BASED ON (I) THE TARGET ANNUAL BONUS OPPORTUNITY IN THE YEAR IN
WHICH THE DATE OF TERMINATION OCCURS OR THE PRIOR YEAR IF NO TARGET ANNUAL BONUS
OPPORTUNITY HAS YET BEEN DETERMINED AND (II) THE FRACTION OF THE YEAR THE
EXECUTIVE WAS EMPLOYED, AND (II) ALL OF THE EXECUTIVE’S OUTSTANDING EQUITY-BASED
AWARDS SHALL VEST ON THE DATE OF TERMINATION AND THE EXECUTIVE’S OUTSTANDING
STOCK OPTIONS SHALL REMAIN EXERCISABLE FOR ONE YEAR FOLLOWING THE DATE OF
TERMINATION.


(E)           RETIREMENT.  IF THE EXECUTIVE RETIRES WITH AT LEAST 15 YEARS OF
SERVICE AND AFTER ATTAINING AGE 55, (I) THE COMPANY SHALL PAY TO THE EXECUTIVE,
WITHIN THIRTY BUSINESS DAYS AFTER THE DATE OF TERMINATION, ANY EARNED BUT UNPAID
ANNUAL BASE SALARY, (II) THE COMPANY SHALL PAY TO THE EXECUTIVE, WITHIN THIRTY
BUSINESS DAYS AFTER THE DATE OF TERMINATION, A PRORATED ANNUAL BONUS BASED ON
(A) THE TARGET ANNUAL BONUS OPPORTUNITY IN THE YEAR IN WHICH THE DATE OF
TERMINATION OCCURS OR THE PRIOR YEAR IF NO TARGET ANNUAL BONUS OPPORTUNITY HAS
YET BEEN DETERMINED AND (B) THE FRACTION OF THE YEAR THE EXECUTIVE WAS EMPLOYED,
(III) THE EXECUTIVE SHALL RECEIVE APPLICABLE RETIREE BENEFITS, IF ANY, PROVIDED
AT SUCH TIME BY THE COMPANY TO RETIREES OR AS THE COMPANY SHALL DETERMINE, AND
(IV) THE EXECUTIVE’S OUTSTANDING EQUITY-BASED AWARDS SHALL VEST ON THE DATE OF
TERMINATION, AND (V) THE EXECUTIVE’S VESTED EQUITY-AWARDS SHALL REMAIN
EXERCISABLE UNTIL THE LAST DAY OF THE OPTION TERM THEREOF. FOR AVOIDANCE OF
DOUBT, THE EXECUTIVE SHALL NOT BE ENTITLED TO RECEIVE BENEFITS PURSUANT TO THIS
SECTION 5(E) IF HE RECEIVES BENEFITS UNDER SECTION 5(A), (B), (C) AND (D).


6.             CERTAIN TAX CONSEQUENCES.


(A)           IF ANY PAYMENTS OR BENEFITS PAID OR PROVIDED OR TO BE PAID OR
PROVIDED TO THE EXECUTIVE OR FOR HIS BENEFIT PURSUANT TO THE TERMS OF THIS
AGREEMENT OR OTHERWISE IN CONNECTION WITH, OR ARISING OUT OF, HIS EMPLOYMENT
WITH THE COMPANY (A “PAYMENT” OR “PAYMENTS”) WOULD BE SUBJECT TO ANY EXCISE TAX
(THE “EXCISE TAX”) IMPOSED BY SECTION 4999 OF THE INTERNAL REVENUE CODE OF 1986,
AS AMENDED (THE “CODE”), THEN THE


--------------------------------------------------------------------------------



EXECUTIVE WILL BE ENTITLED TO RECEIVE AN ADDITIONAL PAYMENT (A “GROSS-UP
PAYMENT”) IN AN AMOUNT SUCH THAT AFTER PAYMENT BY THE EXECUTIVE OF ALL TAXES
(INCLUDING ANY INTEREST, PENALTIES, ADDITIONAL TAX, OR SIMILAR ITEMS IMPOSED
WITH RESPECT THERETO AND THE EXCISE TAX), INCLUDING ANY SUCH TAXES IMPOSED UPON
THE GROSS-UP PAYMENT, THE EXECUTIVE RETAINS AN AMOUNT OF THE GROSS-UP PAYMENT
EQUAL TO THE EXCISE TAX IMPOSED UPON THE PAYMENTS.


(B)           AN INITIAL DETERMINATION AS TO WHETHER A GROSS-UP PAYMENT IS
REQUIRED PURSUANT TO THIS AGREEMENT AND THE AMOUNT OF SUCH GROSS-UP PAYMENT WILL
BE MADE AT THE COMPANY’S EXPENSE BY AN ACCOUNTING FIRM SELECTED BY THE COMPANY. 
THE ACCOUNTING FIRM WILL PROVIDE ITS DETERMINATION, TOGETHER WITH DETAILED
SUPPORTING CALCULATIONS AND DOCUMENTATION, TO THE COMPANY AND THE EXECUTIVE
WITHIN 10 DAYS AFTER THE DATE OF TERMINATION, OR SUCH OTHER TIME AS REQUESTED BY
THE COMPANY OR BY THE EXECUTIVE.  IF THE ACCOUNTING FIRM DETERMINES THAT NO
EXCISE TAX IS PAYABLE BY THE EXECUTIVE WITH RESPECT TO A PAYMENT OR PAYMENTS, IT
WILL FURNISH THE EXECUTIVE WITH AN OPINION REASONABLY ACCEPTABLE TO THE
EXECUTIVE TO THAT EFFECT.  THE GROSS-UP PAYMENT, IF ANY, WILL BE PAID BY THE
COMPANY TO THE EXECUTIVE WITHIN THIRTY BUSINESS DAYS OF THE RECEIPT OF THE
ACCOUNTING FIRM’S DETERMINATION.  WITHIN 10 DAYS AFTER THE ACCOUNTING FIRM
DELIVERS ITS DETERMINATION TO THE EXECUTIVE, THE EXECUTIVE WILL HAVE THE RIGHT
TO DISPUTE THE DETERMINATION.  THE EXISTENCE OF A DISPUTE WILL NOT IN ANY WAY
AFFECT THE EXECUTIVE’S RIGHT TO RECEIVE THE GROSS-UP PAYMENT IN ACCORDANCE WITH
THE DETERMINATION.  IF THERE IS NO DISPUTE, THE DETERMINATION WILL BE BINDING,
FINAL, AND CONCLUSIVE UPON THE COMPANY AND THE EXECUTIVE.  IF THERE IS A
DISPUTE, THE COMPANY AND THE EXECUTIVE WILL TOGETHER SELECT A SECOND ACCOUNTING
FIRM, WHICH WILL REVIEW THE DETERMINATION AND THE EXECUTIVE’S BASIS FOR THE
DISPUTE AND THEN WILL RENDER ITS OWN DETERMINATION, WHICH WILL BE BINDING,
FINAL, AND CONCLUSIVE ON THE COMPANY AND ON THE EXECUTIVE.  THE COMPANY WILL
BEAR ALL COSTS ASSOCIATED WITH THAT DETERMINATION, UNLESS THE DETERMINATION IS
NOT GREATER THAN THE INITIAL DETERMINATION, IN WHICH CASE ALL SUCH COSTS WILL BE
BORNE BY THE EXECUTIVE.


(C)           FOR PURPOSES OF DETERMINING THE AMOUNT OF THE GROSS-UP PAYMENT,
THE EXECUTIVE WILL BE DEEMED TO PAY FEDERAL INCOME TAXES AT THE HIGHEST MARGINAL
RATE OF FEDERAL INCOME TAXATION IN THE CALENDAR YEAR IN WHICH THE GROSS-UP
PAYMENT IS TO BE MADE AND APPLICABLE STATE AND LOCAL INCOME TAXES AT THE HIGHEST
MARGINAL RATE OF TAXATION IN THE STATE AND LOCALITY OF THE EXECUTIVE’S RESIDENCE
ON THE DATE OF TERMINATION, NET OF THE MAXIMUM REDUCTION IN FEDERAL INCOME TAXES
THAT WOULD BE OBTAINED FROM DEDUCTION OF THOSE STATE AND LOCAL TAXES.


(D)           NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE
CONTRARY, IN THE EVENT THAT, ACCORDING TO THE ACCOUNTING FIRM’S DETERMINATION,
AN EXCISE TAX WILL BE IMPOSED ON ANY PAYMENT OR PAYMENTS, THE COMPANY WILL PAY
TO THE APPLICABLE GOVERNMENT TAXING AUTHORITIES AS EXCISE TAX WITHHOLDING, THE
AMOUNT OF THE EXCISE TAX THAT THE COMPANY HAS ACTUALLY WITHHELD FROM THE PAYMENT
OR PAYMENTS IN ACCORDANCE WITH LAW.


7.             RELEASE.  NOTWITHSTANDING ANY PROVISION HEREIN TO THE CONTRARY,
THE COMPANY WILL REQUIRE THAT, PRIOR TO PAYMENT OF ANY AMOUNT OR PROVISION OF
ANY BENEFIT UNDER SECTION 5 OF THIS AGREEMENT (OTHER THAN DUE TO THE EXECUTIVE’S
DEATH), THE EXECUTIVE


--------------------------------------------------------------------------------



SHALL HAVE EXECUTED A COMPLETE RELEASE OF THE COMPANY AND ITS AFFILIATES AND
RELATED PARTIES IN SUCH FORM AS IS REASONABLY REQUIRED BY THE COMPANY, AND ANY
WAITING PERIODS CONTAINED IN SUCH RELEASE SHALL HAVE EXPIRED.


8.             NON-EXCLUSIVITY OF RIGHTS.  EXCEPT AS OTHERWISE PROVIDED IN THIS
AGREEMENT, NOTHING IN THIS AGREEMENT SHALL PREVENT OR LIMIT THE EXECUTIVE’S
CONTINUING OR FUTURE PARTICIPATION IN ANY PLAN, PROGRAM, POLICY OR PRACTICE
PROVIDED BY THE COMPANY OR ANY OF ITS AFFILIATED COMPANIES FOR WHICH THE
EXECUTIVE MAY QUALIFY (OTHER THAN SEVERANCE POLICIES).  VESTED BENEFITS AND
OTHER AMOUNTS THAT THE EXECUTIVE IS OTHERWISE ENTITLED TO RECEIVE UNDER ANY
OTHER PLAN, PROGRAM, POLICY, OR PRACTICE OF, OR ANY CONTRACT OR AGREEMENT WITH,
THE COMPANY OR ANY OF ITS AFFILIATED COMPANIES ON OR AFTER THE DATE OF
TERMINATION SHALL BE PAYABLE IN ACCORDANCE WITH THE TERMS OF EACH SUCH PLAN,
PROGRAM, POLICY, PRACTICE, CONTRACT OR AGREEMENT, AS THE CASE MAY BE, EXCEPT AS
EXPRESSLY MODIFIED BY THIS AGREEMENT.


9.             FULL SETTLEMENT.  IN NO EVENT SHALL THE EXECUTIVE BE OBLIGATED TO
SEEK OTHER EMPLOYMENT OR TAKE ANY OTHER ACTION BY WAY OF MITIGATION OF THE
AMOUNTS PAYABLE TO THE EXECUTIVE UNDER ANY OF THE PROVISIONS OF THIS AGREEMENT
AND, EXCEPT AS OTHERWISE PROVIDED IN SUBSECTIONS 5(A)(IV) AND 15(E), THE AMOUNT
OF ANY PAYMENT OR BENEFIT PROVIDED FOR IN THIS AGREEMENT SHALL NOT BE REDUCED BY
ANY COMPENSATION EARNED BY THE EXECUTIVE AS THE RESULT OF EMPLOYMENT BY ANOTHER
EMPLOYER, BY RETIREMENT BENEFITS, BY OFFSET AGAINST ANY AMOUNT CLAIMED TO BE
OWED BY THE EXECUTIVE TO THE COMPANY, OR OTHERWISE.


10.           NON-COMPETITION; CONFIDENTIAL INFORMATION; AND NON-SOLICITATION.


(A)           NON-COMPETITION.  DURING THE TERM OF EMPLOYMENT AND FOR THE ONE
(1) YEAR PERIOD FOLLOWING THE DATE OF TERMINATION FOR ANY REASON, THE EXECUTIVE
SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, AS A SHAREHOLDER,
OFFICER, DIRECTOR, PARTNER, CONSULTANT, EMPLOYEE OR OTHERWISE, ENGAGE IN ANY
BUSINESS OR ENTERPRISE WHICH IS “IN COMPETITION” (AS DEFINED BELOW) WITH THE
COMPANY, ITS AFFILIATES, OR THEIR SUCCESSORS OR ASSIGNS (SUCH ENTITIES
COLLECTIVELY REFERRED TO HEREINAFTER IN THIS SECTION 10 AS THE “COMPANY”) IN THE
STATES OF NEW YORK AND NEW JERSEY; PROVIDED, HOWEVER, THAT THE EXECUTIVE’S
OWNERSHIP OF LESS THAN FIVE PERCENT OF THE ISSUED AND OUTSTANDING VOTING
SECURITIES OF A PUBLICLY TRADED COMPANY SHALL NOT, IN AND OF ITSELF, BE DEEMED
TO CONSTITUTE SUCH COMPETITION.  A BUSINESS OR ENTERPRISE IS DEEMED TO BE “IN
COMPETITION” IF IT IS ENGAGED IN ANY BUSINESS IN WHICH THE COMPANY EITHER (I) IS
ENGAGED IN AS OF THE DATE OF TERMINATION OR (II) AS OF THE DATE OF TERMINATION,
CONTEMPLATES ENGAGING IN WITHIN ONE (1) YEAR FOLLOWING THE DATE OF TERMINATION.


(B)           CONFIDENTIAL INFORMATION.  THE EXECUTIVE SHALL HOLD IN A FIDUCIARY
CAPACITY FOR THE BENEFIT OF THE COMPANY ALL SECRET OR CONFIDENTIAL INFORMATION,
KNOWLEDGE, TRADE SECRETS, METHODS, KNOW-HOW OR DATA RELATING TO THE COMPANY OR
ITS AFFILIATES AND THEIR BUSINESSES OR ACQUISITION PROSPECTS THAT THE EXECUTIVE
OBTAINED OR OBTAINS DURING THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY
(“CONFIDENTIAL INFORMATION”), PROVIDED THAT “CONFIDENTIAL INFORMATION” SHALL NOT
INCLUDE ANY SECRET OR CONFIDENTIAL INFORMATION, KNOWLEDGE, TRADE SECRETS,
METHODS, KNOW-HOW OR DATA THAT IS OR BECOMES GENERALLY KNOWN


--------------------------------------------------------------------------------



TO THE PUBLIC (OTHER THAN AS A RESULT OF THE EXECUTIVE’S VIOLATION OF THIS
SECTION 10).  EXCEPT AS MAY BE REQUIRED AND APPROPRIATE IN CONNECTION WITH
CARRYING OUT HIS DUTIES UNDER THIS AGREEMENT, THE EXECUTIVE SHALL NOT
COMMUNICATE, DIVULGE, OR DISSEMINATE ANY MATERIAL CONFIDENTIAL INFORMATION AT
ANY TIME DURING OR AFTER THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, EXCEPT
WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY OR AS OTHERWISE REQUIRED BY LAW OR
LEGAL PROCESS; PROVIDED, HOWEVER, THAT IF SO REQUIRED, THE EXECUTIVE WILL
PROVIDE THE COMPANY WITH REASONABLE NOTICE TO CONTEST SUCH DISCLOSURE.


(C)           NON-SOLICITATION.  DURING THE TERM OF EMPLOYMENT AND FOR THE ONE
(1) YEAR PERIOD FOLLOWING THE DATE OF TERMINATION FOR ANY REASON, THE EXECUTIVE
WILL NOT, DIRECTLY OR INDIRECTLY, INITIATE ANY ACTION TO SOLICIT OR RECRUIT
ANYONE WHO IS THEN AN EMPLOYEE OF THE COMPANY FOR THE PURPOSE OF BEING EMPLOYED
BY HIM OR BY ANY BUSINESS, INDIVIDUAL, PARTNERSHIP, FIRM, CORPORATION OR OTHER
ENTITY ON WHOSE BEHALF HE IS ACTING AS AN AGENT, REPRESENTATIVE, EMPLOYEE OR
OTHERWISE.


(D)           NON-INTERFERENCE WITH CUSTOMERS OR PRODUCERS.  DURING THE TERM OF
EMPLOYMENT AND FOR THE ONE (1) YEAR PERIOD FOLLOWING THE DATE OF TERMINATION FOR
ANY REASON, THE EXECUTIVE WILL NOT INTERFERE WITH ANY BUSINESS RELATIONSHIP
BETWEEN THE COMPANY AND ANY OF ITS CUSTOMERS OR AGENTS OR BROKERS THAT PRODUCE
INSURANCE BUSINESS FOR THE COMPANY.


(E)           REMEDIES; SEVERABILITY.


(I)            THE EXECUTIVE ACKNOWLEDGES THAT IF THE EXECUTIVE SHALL BREACH OR
THREATEN TO BREACH ANY PROVISION OF SUBSECTIONS 10(A) THROUGH (D), THE DAMAGES
TO THE COMPANY MAY BE SUBSTANTIAL, ALTHOUGH DIFFICULT TO ASCERTAIN, AND MONEY
DAMAGES WILL NOT AFFORD THE COMPANY AN ADEQUATE REMEDY.  THEREFORE, IF THE
PROVISIONS OF SUBSECTIONS 10(A) THROUGH (D) ARE VIOLATED, IN WHOLE OR IN PART,
THE COMPANY SHALL BE ENTITLED TO SPECIFIC PERFORMANCE AND INJUNCTIVE RELIEF,
WITHOUT PREJUDICE TO OTHER REMEDIES THE COMPANY MAY HAVE AT LAW OR IN EQUITY.


(II)           IF ANY TERM OR PROVISION OF THIS SECTION 10, OR THE APPLICATION
THEREOF TO ANY PERSON OR CIRCUMSTANCES SHALL, TO ANY EXTENT, BE INVALID OR
UNENFORCEABLE, THE REMAINDER OF THIS SECTION 10, OR THE APPLICATION OF SUCH TERM
OR PROVISION TO PERSONS OR CIRCUMSTANCES OTHER THAN THOSE AS TO WHICH IT IS HELD
INVALID OR UNENFORCEABLE, SHALL NOT BE AFFECTED THEREBY, AND EACH TERM AND
PROVISION OF THIS SECTION 10 SHALL BE VALID AND ENFORCEABLE TO THE FULLEST
EXTENT PERMITTED BY LAW.  MOREOVER, IF A COURT OF COMPETENT JURISDICTION DEEMS
ANY PROVISION OF SUBSECTIONS 10(A) THROUGH (D) TO BE TOO BROAD IN TIME, SCOPE,
OR AREA, IT IS EXPRESSLY AGREED THAT SUCH PROVISION SHALL BE REFORMED TO THE
MAXIMUM DEGREE THAT WOULD NOT RENDER IT UNENFORCEABLE.


11.           ATTORNEYS’ FEES.  EACH PARTY SHALL PAY ITS OWN LEGAL FEES, COURT
COSTS, LITIGATION EXPENSES AND/OR ARBITRATION EXPENSES (AS APPLICABLE) IN
CONNECTION WITH ANY DISPUTE, LITIGATION OR ARBITRATION REGARDING THE VALIDITY OR
ENFORCEABILITY OF, OR LIABILITY UNDER OR OTHERWISE INVOLVING, ANY PROVISION OF
THIS AGREEMENT, EXCEPT THAT IF THE EXECUTIVE PREVAILS ON THE MAJORITY OF
MATERIAL CLAIMS DISPUTED, THE COMPANY SHALL PAY ALL REASONABLE LEGAL FEES, COURT
COST, LITIGATION EXPENSES AND/OR ARBITRATION EXPENSES.


--------------------------------------------------------------------------------



12.           INDEMNIFICATION.  THE EXECUTIVE SHALL BE INDEMNIFIED BY THE
COMPANY FOR ACTIONS TAKEN IN HIS POSITION AS AN OFFICER, DIRECTOR, EMPLOYEE AND
AGENT OF THE COMPANY TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW.  THE
EXECUTIVE SHALL ALSO BE COVERED AS AN INSURED BY A LIABILITY INSURANCE POLICY
SECURED BY AND MAINTAINED BY THE COMPANY COVERING ACTS OF OFFICERS AND MEMBERS
OF THE BOARD.


13.           SUCCESSORS.


(A)           ASSIGNMENT OF AGREEMENT.  THIS AGREEMENT IS PERSONAL TO THE
EXECUTIVE AND, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, SHALL NOT BE
ASSIGNABLE BY THE EXECUTIVE OTHERWISE THAN BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION.


(B)           SUCCESSORS OF THE COMPANY.  NO RIGHTS OR OBLIGATIONS OF THE
COMPANY UNDER THIS AGREEMENT MAY BE ASSIGNED OR TRANSFERRED EXCEPT THAT THE
COMPANY WILL REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY PURCHASE,
MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS
AND/OR ASSETS OF THE COMPANY TO EXPRESSLY ASSUME AND AGREE TO PERFORM THIS
AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE
REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION HAD TAKEN PLACE.  AS USED IN THIS
AGREEMENT, “COMPANY” SHALL MEAN THE COMPANY AS HEREIN BEFORE DEFINED AND ANY
SUCCESSOR THAT EXECUTES AND DELIVERS THE AGREEMENT PROVIDED FOR IN THIS SECTION
13 OR WHICH OTHERWISE BECOMES BOUND BY ALL THE TERMS AND PROVISIONS OF THIS
AGREEMENT BY OPERATION OF LAW.


14.           ARBITRATION.  EXCEPT FOR MATTERS COVERED UNDER SECTION 10, IN THE
EVENT OF ANY DISPUTE OR DIFFERENCE BETWEEN THE COMPANY AND THE EXECUTIVE WITH
RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT AND THE ENFORCEMENT OF RIGHTS
HEREUNDER, EITHER THE EXECUTIVE OR THE COMPANY MAY, BY WRITTEN NOTICE TO THE
OTHER, REQUIRE SUCH DISPUTE OR DIFFERENCE TO BE SUBMITTED TO ARBITRATION.  THE
ARBITRATOR OR ARBITRATORS SHALL BE SELECTED BY AGREEMENT OF THE PARTIES OR, IF
THEY CANNOT AGREE ON AN ARBITRATOR OR ARBITRATORS WITHIN 30 DAYS AFTER THE DATE
ARBITRATION IS REQUIRED BY EITHER PARTY, THEN THE ARBITRATOR OR ARBITRATORS
SHALL BE SELECTED BY THE AMERICAN ARBITRATION ASSOCIATION (THE “AAA”) UPON THE
APPLICATION OF THE EXECUTIVE OR THE COMPANY.  THE DETERMINATION REACHED IN SUCH
ARBITRATION SHALL BE FINAL AND BINDING ON BOTH PARTIES WITHOUT ANY RIGHT OF
APPEAL OR FURTHER DISPUTE.  EXECUTION OF THE DETERMINATION BY SUCH ARBITRATOR
MAY BE SOUGHT IN ANY COURT OF COMPETENT JURISDICTION. THE ARBITRATORS SHALL NOT
BE BOUND BY JUDICIAL FORMALITIES AND MAY ABSTAIN FROM FOLLOWING THE STRICT RULES
OF EVIDENCE AND SHALL INTERPRET THIS AGREEMENT AS AN HONORABLE ENGAGEMENT AND
NOT MERELY AS A LEGAL OBLIGATION.  UNLESS OTHERWISE AGREED BY THE PARTIES, ANY
SUCH ARBITRATION SHALL TAKE PLACE IN NEW YORK, NEW YORK.


--------------------------------------------------------------------------------



15.           MISCELLANEOUS.


(A)           GOVERNING LAW AND CAPTIONS.  THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF NEW YORK WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICT OF LAWS.  THE CAPTIONS OF THIS AGREEMENT ARE NOT PART OF
THE PROVISIONS HEREOF AND SHALL HAVE NO FORCE OR EFFECT.


(B)           NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS UNDER THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE GIVEN BY HAND DELIVERY OR BY
FACSIMILE (PROVIDED CONFIRMATION OF RECEIPT OF SUCH FACSIMILE IS RECEIVED) TO
THE OTHER PARTY OR BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
POSTAGE PREPAID, OR BY FEDERAL EXPRESS OR OTHER NATIONALLY-RECOGNIZED OVERNIGHT
COURIER THAT REQUIRES SIGNATURES OF RECIPIENTS UPON DELIVERY AND PROVIDES
TRACKING SERVICES, ADDRESSED AS FOLLOWS:

If to the Executive:

Patrick J. Haveron
147 Fernwood Drive
Old Tappan, New Jersey 07675

If to the Company:

Tower Group, Inc.
120 Broadway, 31st Floor
New York, New York 10271
Attention:  General Counsel
Facsimile:  212-271-5492

or to such other address as either party furnishes to the other in writing in
accordance with this subsection 15(b).  Notices and communications shall be
effective when actually received by the addressee.


(C)           AMENDMENT.  THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED EXCEPT
BY A WRITTEN AGREEMENT EXECUTED BY THE PARTIES HERETO OR THEIR RESPECTIVE
SUCCESSORS AND LEGAL REPRESENTATIVES.


(D)           SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION
OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION OF THIS AGREEMENT.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE HELD
INVALID OR UNENFORCEABLE IN PART, THE REMAINING PORTION OF SUCH PROVISION,
TOGETHER WITH ALL OTHER PROVISIONS OF THIS AGREEMENT, SHALL REMAIN VALID AND
ENFORCEABLE AND CONTINUE IN FULL FORCE AND EFFECT TO THE FULLEST EXTENT
CONSISTENT WITH LAW.


(E)           WITHHOLDING.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, THE COMPANY MAY WITHHOLD FROM AMOUNTS PAYABLE UNDER THIS AGREEMENT
ALL


--------------------------------------------------------------------------------



FEDERAL, STATE, LOCAL, AND FOREIGN TAXES THAT ARE REQUIRED TO BE WITHHELD BY
APPLICABLE LAWS OR REGULATIONS.


(F)            WAIVER.  THE EXECUTIVE’S OR THE COMPANY’S FAILURE TO INSIST UPON
STRICT COMPLIANCE WITH ANY PROVISION OF, OR TO ASSERT ANY RIGHT UNDER, THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, THE RIGHT OF THE EXECUTIVE TO
TERMINATE EMPLOYMENT FOR GOOD REASON) SHALL NOT BE DEEMED TO BE A WAIVER OF SUCH
PROVISION OR RIGHT OR OF ANY OTHER PROVISION OF OR RIGHT UNDER THIS AGREEMENT.


(G)           ENTIRE UNDERSTANDING; COUNTERPARTS.  THE EXECUTIVE AND THE COMPANY
ACKNOWLEDGE THAT THIS AGREEMENT SUPERSEDES AND TERMINATES ANY OTHER SEVERANCE
AND EMPLOYMENT AGREEMENTS BETWEEN THE EXECUTIVE AND THE COMPANY OR ANY COMPANY
AFFILIATES.  THIS AGREEMENT MAY BE EXECUTED IN SEVERAL COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED AN ORIGINAL, AND SAID COUNTERPARTS SHALL CONSTITUTE BUT
ONE AND THE SAME INSTRUMENT.


(H)           RIGHTS AND BENEFITS UNSECURED.  THE RIGHTS AND BENEFITS OF THE
EXECUTIVE UNDER THIS AGREEMENT MAY NOT BE ANTICIPATED, ASSIGNED, ALIENATED, OR
SUBJECT TO ATTACHMENT, GARNISHMENT, LEVY, EXECUTION, OR OTHER LEGAL OR EQUITABLE
PROCESS EXCEPT AS REQUIRED BY LAW.  ANY ATTEMPTS BY THE EXECUTIVE TO ANTICIPATE,
ALIENATE, ASSIGN, SELL, TRANSFER, PLEDGE OR ENCUMBER THE SAME SHALL BE VOID. 
PAYMENTS HEREUNDER SHALL NOT BE CONSIDERED ASSETS OF THE EXECUTIVE IN THE EVENT
OF INSOLVENCY OR BANKRUPTCY.


(I)            NONCONTRAVENTION.  THE COMPANY REPRESENTS THAT THE COMPANY IS NOT
PREVENTED FROM ENTERING INTO, OR PERFORMING THIS AGREEMENT BY THE TERMS OF ANY
LAW, ORDER, RULE OR REGULATION, ITS BY-LAWS OR DECLARATION OF TRUST, OR ANY
AGREEMENT TO WHICH IT IS A PARTY.


(J)            SECTION AND SUBSECTION HEADINGS.  THE SECTION AND SUBSECTION
HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY; THEY FORM NO
PART OF THIS AGREEMENT AND SHALL NOT AFFECT ITS INTERPRETATION.

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of the Board, the Company has caused this
Agreement to be executed, all as of the day and year first above written.

TOWER GROUP, INC.

 

 

 

 

 

 

 

By:

/s/  Michael H. Lee

 

Its:

  President and CEO

 

 

 

 

 

 

 

PATRICK J. HAVERON

 

 

 

 

 

 

/s/   Patrick J. Haveron

 


--------------------------------------------------------------------------------